Citation Nr: 0001819	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  95-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

Entitlement to service connection for left ear hearing loss.

Entitlement to service connection for visual loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1965 to May 1968 
and from February 1969 to January 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 RO rating decision that denied 
service connection for bilateral hearing loss and visual 
loss, and granted service connection for avascular necrosis 
of the left hip and assigned a zero percent rating for this 
condition.  

A December 1994 RO rating decision denied service connection 
for hypogammaglobulinemia and the veteran submitted a notice 
of disagreement with this determination in February 1995.  In 
March 1999, a statement of the case was sent to the veteran 
and his representative.  They did not perfect the appeal with 
this issue by submitting a substantive appeal and it is not a 
matter for appellate consideration.  38 U.S.C.A. § 7105 (West 
1991).

A February 1997 Board decision granted an increased 
evaluation of 10 percent for the avascular necrosis of the 
left hip and remanded the issues of service connection for 
bilateral hearing loss and visual loss to the RO for 
additional development.  A March 1999 RO rating decision 
granted service connection for right ear hearing loss and 
this matter is no longer an issue for appellate 
consideration.

This issue of entitlement to service connection for visual 
loss will be addressed in the remand portion of this 
decision.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
showing the presence of left ear hearing loss.


CONCLUSION OF LAW

The claim for service connection for left ear hearing loss is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for left ear hearing loss; that is, 
evidence which shows that this claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on VA to assist him further in the development of the 
claim.  Murphy at 81.  "The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Service medical records show that the veteran underwent 
various audiometric tests.  The reports of these tests and 
the other service medical records do not show left ear 
hearing loss.

The service medical records are negative for left ear hearing 
loss.  In February 1997, the Board remanded the case to the 
RO for additional development, including a VA audiological 
evaluation to determine the nature and severity of any left 
ear hearing loss.  On the authorized audiological evaluation 
in October 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
5
0
10
10
20

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  The report of this evaluation does 
not show left ear hearing loss and a VA ear examination in 
October 1998 did not show left ear hearing loss.  A claim for 
service connection for a disability is not well grounded 
where there is no medical evidence of the claimed disability.  
Caluza, 7 Vet. App. 498.

Statements from the veteran are to the effect that he has 
left ear hearing loss due to exposure to loud noises in 
service, but this lay evidence is not sufficient to 
demonstrate the presence of the claimed disability.  Espiritu 
v. Derwinski, 2 Vet. App. 498 (1992).

In this case, there is no competent (medical) evidence 
showing that the veteran currently has left ear hearing loss.  
Hence, his claim for service connection for this disability 
is not plausible, and it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for left ear hearing loss on the merits and finds 
no prejudice to the veteran in appellate denial of the claim 
as not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).



ORDER

The claim for service connection for left ear hearing loss is 
denied as not well grounded.


REMAND

In the February 1997 remand the Board requested the 
scheduling of the veteran for a VA eye examination to 
determine the nature and extent of his eye problems, and to 
obtain opinions as to the etiology of any eye disorders 
found.  The veteran underwent the requested eye examination 
in October 1998 and the examiner noted that the veteran had 
been given a consultation to return to the medical facility 
in order to have disc photos and formal Humphrey visual field 
evaluation.  The examiner noted that an addendum to the 
report of this eye examination would be prepared following 
review of the Humphrey visual field and optic nerve photos.  
The reports of the Humphrey visual field and optic nerve 
photos are not included in the claims folders, and this 
relevant evidence should be obtained and reviewed by the 
examiner who conducted the February 1997 eye examination for 
expressions of opinions as requested in the February 1997 
Board remand.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Stegall v. West, 
11 Vet. App. 268 (1998).  
.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The reports of any Humphrey visual 
field and optic nerve photos should be 
obtained for inclusion in the veteran's 
claims folders.

2.  After the above development, the 
veteran's claims folders with the report 
of the veteran's VA eye examination in 
October 1998 should be returned to the 
examiner who conducted this examination 
or other appropriate physician for the 
preparation of an addendum that includes 
opinions as to the etiology of the 
veteran's current eye disorders.

3.  After the above actions, the RO 
should review the claim for service 
connection for visual loss.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals


 


